Citation Nr: 0419226	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  03-31 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a higher initial rating for cirrhosis of the 
liver with hepatitis C, rated zero percent disabling from 
April 24, 1987, to September 27, 2000.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from September 1972 to 
April 1987.  

This case initially was before the Board of Veterans' Appeals 
(Board) on appeal from a January 1990 rating decision of the 
New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO) - which denied service connection for 
cirrhosis of the liver.  In October 1995, the Board remanded 
the claim to the RO for further development and 
consideration.  And a March 1996 RO rating decision granted 
service connection for cirrhosis of the liver and assigned a 
zero percent rating effective April 24, 1987.  A July 2001 RO 
rating decision also granted service connection for hepatitis 
C, recharacterized the veteran's disability as cirrhosis of 
the liver with hepatitis C, and assigned an increased, 10 
percent, staged rating effective September 28, 2000.  He also 
has a total disability rating due to individual 
unemployability (TDIU) effective September 28, 2000.

The veteran's current appeal is for an initial 10 percent 
rating for the cirrhosis and hepatitis C for the immediately 
preceding period from April 24, 1987, to September 27, 2000.

Since the veteran is requesting a higher initial rating for 
cirrhosis of the liver with hepatitis C, the Board has 
recharacterized this issue on appeal as involving the 
propriety of the initial rating in light of the important 
distinction noted in Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran had a personal hearing in January 2004 before the 
undersigned Veterans Law Judge (VLJ) of the Board.

Unfortunately, for the reasons explained below, this appeal 
must be REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.




REMAND

In statements and testimony, the veteran and his 
representative acknowledge that ratings for the digestive 
system, such as cirrhosis of the liver and hepatitis C, 
will not be combined with each other but will be assigned a 
single evaluation under the Diagnostic Code reflecting the 
predominant disability picture.  See 38 C.F.R. § 4.114 
(2003).  So that is not what they are requesting.  Rather, 
they are appealing for a 10 percent initial rating for the 
disability effective from April 24, 1987, the day following 
separation from service.  He says his current symptoms are 
the same as they were then, including insofar as their 
severity, regardless of the nomenclature or characterization 
of his overall disability.

In a letter dated in August 2003, the RO informed the veteran 
that he was already in receipt of service connection for 
cirrhosis of the liver with hepatitis C effective April 24, 
1987, and therefore, he was requesting an earlier effective 
date that already had been granted.  So the RO considered the 
issue closed (i.e., moot).

In a September 2003 statement of the case (SOC), the RO again 
noted that the veteran was essentially requesting an earlier 
effective date that already had been granted, he had no 
appeal rights for an increased rating, and that entitlement 
to an earlier compensable evaluation was not warranted.  

The discovery of a material defect in the SOC or a 
supplemental SOC (SSOC) requires the issuance of another SSOC 
in order to ensure the veteran's due process rights are not 
violated.  See 38 C.F.R. § 19.31 (2003).  Here, the veteran 
has not been provided an appropriate SOC discussing the 
applicable laws, regulations and material facts in this case 
(concerning the specific issue he is now appealing).  The RO 
must consider the evidence of record pertaining to his 
service-connected cirrhosis of the liver with hepatitis C and 
determine if he is entitled to a compensable rating of 10 
percent for the particular time period at issue - that being, 
from April 24, 1987, to September 27, 2000.  Accordingly, a 
remand is warranted to permit corrective agency action 
consistent with 38 C.F.R. §§ 19.29 and 19.31 (2003).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Contact the veteran to obtain the 
information necessary to acquire his 
complete clinical records pertaining to 
any treatment for cirrhosis of the liver 
with hepatitis C from April 24, 1987, to 
September 27, 2000, that are not 
currently of record. 

2.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied.  
Also request that the veteran submit all 
relevant evidence and information in his 
possession.

3.  Also provide the veteran an 
appropriate SSOC regarding the issue of 
his purported entitlement to a higher 
(i.e., 10 percent) initial rating for the 
cirrhosis of his liver with hepatitis C.  
He is requesting the 10 percent rating 
(instead of his current 0 percent rating) 
for the initial period from April 24, 
1987, to September 27, 2000.  The SSOC 
must contain a summary of the relevant 
evidence, a citation of the applicable 
laws and regulations, the reasons and 
bases for the decision, and a discussion 
of the application of the laws and 
regulations to the evidence.  
See 38 C.F.R. § 19.29.  Give the veteran 
and his representative time to respond to 
the SSOC before returning the case to the 
Board, if necessary.



The veteran need take no action until he is further informed.  
The purpose of this REMAND is to obtain further development 
and ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.  The veteran has the right to submit additional 
evidence and argument concerning the claim the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




